Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered February 8, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of depraved indifference murder beyond a reasonable doubt. The People adduced evidence that the defendant acted recklessly with attendant circumstances that objectively created a very grave and substantial risk of death. Eyewitnesses testified that after a minor verbal altercation, the defendant, who had been drinking and smoking marihuana, pursued the victim with a gun, which was ultimately discharged in the victim’s face at close range, causing the victim’s death. A jury’s verdict should be accorded great weight, and if, as here, its conclusion is rational, the court is “not free to vacate a conviction based on a finding of recklessness merely because [it] consider [s] that a finding of intent would have been more plausible in light of the evidence” (People v Tankleff, 199 AD2d 550, 554, affd 84 NY2d 992). O’Brien, J. P., Goldstein, Schmidt and Smith, JJ., concur.